UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6247


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANGEL MEDEL LORENZO,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:12-cr-00279-WO-1; 1:15-cv-
01006-WO-LPA)


Submitted: June 13, 2019                                          Decided: June 18, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Angel Medel Lorenzo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angel Medel Lorenzo seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

denying Lorenzo’s motion and advised him that the failure to file timely objections to this

recommendation could waive appellate review of a district court order based on the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

       Lorenzo has waived appellate review by failing to file objections after receiving

proper notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




                                            2